OPINION OF THE COURT
Per Curiam.
Tom M. Vetrano has submitted an affidavit dated January *30613, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). He was admitted to the practice of law by this court on April 2, 1952. By order of this court dated November 27, 1987, he was suspended from the practice of law pending the further order of this court.
Mr. Vetrano acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations that on April 28, 1986, he converted to his own use an $11,000 down payment entrusted to him as an escrow agent; that in March 1986 he converted to his own use a $16,000 down payment entrusted to him as escrow agent; that on January 15, 1987, he "passed a bad check”; that on January 27, 1986, he converted to his own use a $20,000 down payment entrusted to him as escrow agent; that in June 1985 he converted to his own use an $8,000 down payment entrusted to him as escrow agent; that he commingled escrow funds with his personal and/or business moneys, and that he failed to maintain a separate checking account and bookkeeping records as required by the rules of this court.
Mr. Vetrano has stated in his affidavit that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He acknowledges that he could not successfully defend himself on the merits against the aforementioned allegations of professional misconduct.
Under the circumstances herein, the resignation of Tom M. Vetrano as a member of the Bar is accepted and directed to be filed. Tom M. Vetrano is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Sullivan, JJ., concur.